Citation Nr: 1438163	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury. 

2.  Entitlement to service connection for residuals of a left shoulder injury. 

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disabilities. 

4.  Entitlement to an initial evaluation in excess of 10 percent for left eye disability, status post conjunctival mass with lid retraction, tarsorrhaphy, and fibrosis syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the Navy Reserve, which included periods of active duty for training (ADT) and inactive duty for training (IDT), and she has active duty on June 28, 2003.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs, Regional Office located in New Orleans, Louisiana (RO).  In that rating decision, the RO awarded service connection for left eye disability and assigned a noncompensable evaluation, effective from July 6, 2004, and the RO denied the other claims for service connection.  The Veteran appealed his initial assigned evaluation and the denial of his service connected claims. 

By the way of a February 2006 rating decision, the RO increased the assigned evaluation for left eye disability to 10 percent disabling, effective from July 6, 2004.  As the Veteran did not express satisfaction with this decision, and the maximum possible benefit was not awarded, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for migraine headaches to include as secondary to service-connected disabilities has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over that matter and it is referred back to the AOJ for appropriate action. 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an initial higher evaluation for left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO (via the Appeals Management Center (AMC)).


FINDINGS OF FACT

1.  The competent evidence is at least in relative equipoise as to whether the Veteran's current neck disability was incurred during a period of inactive duty for training (IDT).

2.  The competent evidence is at least in relative equipoise as to whether the Veteran's current left shoulder disability was incurred during a period of IDT.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a left shoulder disorder have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A review of the claims folder supports a current diagnosed neck disorder as cervical spine strain and a current diagnosed left shoulder disorder as muscle strain of the left shoulder.  These diagnoses are reflected in the report of a June 2008 VA examination as well as established by various private treatment records submitted in support of the claims.  As such, element (1), current diagnosed disability, has been met for both claims. 

The Veteran's primary contention is that she sustained injuries to her neck and left shoulder during a period of her Navy Reserve service.  In particular, she asserts that her current conditions are related to injuries sustained from a motor vehicle accident (MVA) on June 28, 2003, during a period of inactive duty for training (IDT).

Service connection can be granted for injuries or diseases incurred during active duty for training (ADT), or injuries suffered during IDT.  See 38 U.S.C.A. §§ 101(24) , 106.  Reserve and National Guard service generally means ADT and IDT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve weekend drills that each Reservist or National Guardsman must perform each year. 


The evidence of record documents that on June 28, 2003 the Veteran sustained injuries in a MVA while driving from her Navy Reserve training.  According to the Veteran's service personnel records, she was on IDT at the time of the injury.  She sought emergency medical treatment immediately after the MVA.  Throughout the summer of 2003, until November 2003, she was on a limited physical profile due to injuries from the MVA, to include neck strain and left shoulder problems, and she continued to complain of neck pain and left shoulder pain during this time period.  She received physical therapy and medication to treat her symptomatology, and her treatment records note improvement in her pain level several months after the 2003 MVA.  A November 2003 service treatment record note shows that the Veteran had sustained musculoskeletal sprains, which required physical therapy and medication treatment, and she was "currently back to 100%" without "significant residuals of pain or discomfort".  It was further noted that she was cleared to perform physical training requirements, but she would be further re-assessed as needed.  

In July 2004, the Veteran filed a claim for service-connection for neck and left shoulder problems as residuals of the June 2003 MVA.  On her Navy Reservist separation examination in October 2004, she received normal spine and upper extremity evaluations, despite her complaints of continued neck and left shoulder pain since the 2003 MVA. 

Having found a current disability and an in-service incurrence, the dispositive issue of this case is one of nexus.  The record contains a VA medical opinion that is adverse to the Veteran's claims.  The June 2008 examiner opined that the Veteran's current neck and left shoulder disorders were not related to her June 2003 MVA, as she was found to be "back to 100%" and cleared for physical training in November 2003 and there was evidence of post-service MVA with complaints of neck, shoulder and back pain.  

The Board has weighed this opinion against the Veteran's lay statements which have proved consistent throughout service and throughout her service and post-service medical record.  The Veteran has credibly testified to the continuation of symptoms after service.  Her service records do show complaints of pain, treatment, and limited profiles for at least four months following the accident.  The injury clearly occurred during a period of inactive duty.  It is not clear whether the 2008 VA examiner fully considered the record, since the examiner places great weight on the November 2003 assessment but fails to account for the Veteran's lay reports of continued neck and left shoulder pain after service.  Moreover, part of the rationale is based on the finding of an intervening August 2004 MVA that resulted in neck and left shoulder pain, but this additional accident occurred after the Veteran initiated her claim for service connection for neck and left shoulder disorders, and she has provided credible statements about continuing symptoms since service.  

Finally, the record does contain a 2005 private medical statement that links the Veteran's current neck and left shoulder disorder to her history of MVA in 2003.  It was noted that the Veteran's current complaints were attributable to injuries sustained in a 2003 car accident.  The Board acknowledges that this private medical statement does not consider the injury sustained from the intervening 2004 MVA; however, the medical conclusion still contains some probative value and provides a link to between the current disabilities and the in-service injury. 

Accordingly, considering the diminished probative value of the negative VA opinion and the credible lay testimony, entitlement to service connection for current residuals of neck and left shoulder injury are warranted.

 In light of the favorable decision as it relates to the Veteran's entitlement to service connection, any error by VA in complying with the requirements of VCAA is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for residuals of neck injury is granted. 

Entitlement to service connection for residuals of left shoulder injury is granted. 



REMAND

The Veteran seeks entitlement to service connection for acquired psychiatric disorder as well as entitlement to a higher initial evaluation for left eye disability.  The Board finds that additional development is needed prior to the adjudication of these claims. 

The Veteran has asserted that her acquired psychiatric disorder, currently diagnosed as depression, is related to her 2003 MVA during her period of IDT or is secondary to her service-connected disabilities.  She has not yet been afforded a VA examination to determine the nature and etiology of her claimed psychiatric disorder.  Upon remand, the Veteran should be provided such a VA examination.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the issue of entitlement to initial increased rating for left eye disability, the Veteran asserted, essentially, that the disability has worsened since the last VA examination in April 2009.  See June 2010 statement in support of the case.  Based on the Veteran's assertion that the disability has worsened since last examination, the Veteran should be scheduled for an examination that evaluates the current severity of these service-connected left eye disability upon remand.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA secondary service connection notice concerning the claim.

2.  Seek the Veteran's assistance in obtaining outstanding private and VA treatment records, to include VA treatment records dated after June 2009.  If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination so as to determine whether the Veteran has a psychiatric disorder attributable to service or as secondary to service-connected disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

 Based on a review of the claims folder and the findings from clinical evaluation, the examiner should address the following:
 
(a)  Identify any and all current psychiatric disorders. 

(b)  For each currently diagnosed psychiatric disorder, is it at least as likely as not that such is due to the Veteran's 2003 MVA during her period of inactive duty for training?

(c) For each currently diagnosed psychiatric disorder, is it at least as likely as not that the disability was caused or aggravated by the Veteran's service-connected disabilities?

In completing the review of the claims file, the examiner should review the significant private and VA treatment records as well as the service treatment records.  

The rationale for any opinion offered should be provided.

4.  Arrange for the Veteran to undergo a VA eye examination to ascertain the current nature and etiology of her service-connected left eye disability.  The claims folder must be made available for review in connection with this examination.  All tests and studies deemed necessary by the examiner, to include visual acuity and field of vision testing, should be performed. All pertinent complaints and clinical manifestations due to the eye disability should be reported in detail. The examiner must chart any visual field defect using a Goldmann Perimeter Chart and discuss any associated impairment of visual acuity.

The examiner should provide a complete rationale for all conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


